 Case MDL No. 2997 Document 21-1 Filed 03/19/21 Page 1 of 1




                         BEFORE THE JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION



 IN RE: BABY FOOD MARKETING, SALES
 PRACTICES AND PRODUCT LIABILITY                    MDL NO. 2997
 LITIGATION




                              SCHEDULE OF ACTIONS

  1. Muslin Pierre-Louis v. Gerber Products Company, Case No. 2:21-cv-04791 (D.N.J.)
     (Hon. Claire C. Cecchi, U.S.D.J.)

  2. Chase, et al. v. Campbell Soup Company, et al., Case No. 1:21-cv-04650 (D.N.J.)
     (Hon. Noel L. Hillman, U.S.D.J.)


Dated: March 19, 2021

                                         /s/ Matthew R. Mendelsohn
                                         Matthew R. Mendelsohn
                                         Mazie Slater Katz & Freeman, LLC
                                         103 Eisenhower Parkway
                                         Roseland, NJ 07068
                                         (973) 228-0391
                                         mrm@mazieslater.com

                                         Attorneys for Plaintiffs
